Citation Nr: 1220363	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  05-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for myasthenia gravis, to include blurred vision. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a spinal cord injury, claimed as a residual of a lumbar spine puncture and blood patch. 

5.  Entitlement to an evaluation in excess of 10 percent for a left ankle disability. 

6.  Entitlement to an evaluation in excess of 10 percent for a right ankle disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2004, April 2006, February 2008, and October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A transcript of that hearing has been incorporated into the claims file. 

In February 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, to include obtaining records from the Social Security Administration (SSA), as well as private treatment records from John Peter Smith Hospital and Texhoma Behavioral Health Center.  The action specified in the February 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The February 2010 Remand also included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD); however, in June 2011, the RO granted entitlement to service connection for major depressive disorder, claimed as entitlement to PTSD, and assigned an initial 50 percent disability rating.  The Veteran has not appealed, and the Board no longer has jurisdiction over this issue.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar spine did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.

2.  The Veteran's hypertension did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  

3.  The Veteran's myasthenia gravis did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  

4.  The Veteran does not have an additional disability, including a spinal cord disability, proximately due to a lumbar spine puncture and blood patch administered by VA.  There is no evidence that VA was negligent in administering the lumbar puncture or blood patch or that the type of injury the Veteran complains of was not reasonably foreseeable.  

5.  The record does not reflect that at any time during the pendency of the appeal either of the Veteran's service-connected ankle disabilities has ever been manifested by marked limitation of motion, ankylosis, or malunion of the os calcis or astragalus.  He has not undergone an astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for myasthenia gravis, to include blurred vision, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  

4.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a spinal cord injury have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

5.  The criteria for a disability evaluation in excess of 10 percent for a left ankle disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

6.  The criteria for a disability evaluation in excess of 10 percent for a right ankle disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, hypertension, and myasthenia gravis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Here, the Veteran is seeking service connection for a low back disability, hypertension, and myasthenia gravis. 

Degenerative Joint Disease of the Lumbar Spine

The Veteran's service treatment records and service personnel records are negative for any injury to the low back or lumbar spine or any complaints of or treatment for low back pain.  

Post-service, there is no evidence of a low back disability within one year of service or for approximately thirty years after separation from service.  While current VA treatment records show treatment for low back pain and degenerative joint disease of the lumbar spine, none of the Veteran's treatment providers have offered an opinion concerning the etiology of the Veteran's disability.  

As to continuity, at his July 2009 hearing the Veteran reported that he did not have any problems with his low back until after the lumbar puncture procedure was performed in July 2003.  Hearing Transcript 13 (July 21, 2009).  It does not appear to the Board that the Veteran has articulated any other theory of entitlement.

Based on the above evidence, the Board finds that entitlement to service connection for degenerative joint disease of the lumbar spine cannot be granted on either a direct or presumptive basis.  There is no evidence of a low back disability in service or for many years after service.  There is no evidence establishing a nexus between the Veteran's active service and his current disability, and the Veteran has not explained how he believes that his current low back problems are related to his active service.  To the extent the Veteran attributes his low back problems to negligence by a VA health care provider, the Board will address his claim for compensation under 38 U.S.C.A. § 1151 later in this opinion.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Hypertension

There is no evidence in the Veteran's service treatment records that he was ever treated for high blood pressure or that he had any elevated blood pressure readings.  In fact, his blood pressure at his separation examination in January 1972 was 124/76.  

Post-service, there is no evidence of hypertension within one year of service or indeed for approximately thirty years after separation from service.  Moreover, the Veteran does not claim and the record does not show that his hypertension started while on active duty and has continued to the present time.

In this regard, at his July 2009 hearing, the Veteran testified that he was diagnosed with hypertension in 2003 and that he never had an elevated blood pressure reading while in service.  Hearing Transcript 32 (July 21, 2009).  He denied receiving any treatment for high blood pressure at any facility between 1972 and 2003.  Id, at 35.  He also denied that any healthcare professional has ever attributed his hypertension to service.  Id.  

It is unclear from the record why the Veteran believes his hypertension should be service connected.  However, to the extent the Veteran is attempting to offer an opinion concerning the etiology of this disability, the Board finds that he is not competent to do so.  The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau, at 1377.

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hypertension due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for hypertension on a direct or presumptive basis must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Myasthenia Gravis

There is no evidence in the Veteran's service treatment records that he was treated for myasthenia gravis or symptoms of myasthenia gravis in service.  According to his January 1972 separation examination, he was in good health at separation from service.

VA treatment records show that the Veteran was diagnosed with myasthenia gravis in 2003, more than thirty years after separation from service.  VA treatment records, as well as the Veteran's July 2009 hearing testimony, show that he experienced symptoms for approximately six months prior to his diagnosis.  The Veteran has not claimed, and the record does not show, that his symptoms started while he was on active duty and continued to the present.  None of the Veteran's treatment providers has offered an opinion concerning the etiology of this disability, and according to the Veteran's hearing testimony, they do not know what caused his condition.  Hearing Transcript 29 (July 21, 2009).  

The Veteran has suggested that his myasthenia gravis could be caused by syphilis, which he claims he was treated for in service by a private physician.  Id, at 28.  However, as discussed above, the Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

Also as discussed above, in Davidson, supra, the Federal Circuit drew support from Jandreau, supra, for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau, at 1377.

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has myasthenia gravis due to his active service, to include syphilis allegedly contracted during service, is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

As to the medical literature provided by the Veteran, it is merely general information about myasthenia gravis and therefore the Board finds that it provides no evidence in support of his claim that his condition is related to his active military service.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element); But see Wallin v. West, 11 Vet. App. 509 (1998) (holding that medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus).

As there is no evidence of myasthenia gravis in service or for many years after service and no competent evidence establishing a nexus between the Veteran's current condition and service, entitlement to service connection for myasthenia gravis must be denied on a direct and presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

§ 1151 Claim

The Veteran is also seeking compensation under 38 U.S.C.A. § 1151 for a spinal cord injury from a lumbar spine puncture and blood patch.

The Veteran has alleged that the VA physician who performed the lumbar puncture did so improperly, damaging his spinal cord and causing severe low back pain, weakness, and paralysis.  In support of his claim, the Veteran has submitted statements from two fellow patients, C.R., and L.H., who were hospitalized at the same time he was and who have testified that the Veteran told them the doctor who performed the procedure did so improperly, damaging his spinal cord and causing severe pain and paralysis.  C.R. testified that the Veteran appeared to have difficulty walking or standing for long periods of time, while L.H. testified that after his lumbar puncture, the Veteran was in pain and did not want to leave or his room or even sit up in bed.  

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a) (2011).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

VA treatment records show that the Veteran was administered a lumbar spine puncture on July 8, 2003, by a VA emergency room physician after he presented with neurological symptoms and reported recent treatment for syphilis.  The test was performed to rule out any neurological complications of syphilis.  No problems with the procedure are noted in VA treatment records, but a few days later, the Veteran complained of severe headaches and neck pain, which worsened when he sat up.  A diagnosis of dural leak was made and a blood patch was administered on July 11, 2003.  VA treatment records show that the Veteran reported relief following this procedure.

In February 2008, a VA medical opinion was obtained.  The examiner noted that a dural leak is a known complication of lumbar punctures and that a blood patch is the standard treatment, which in this cases was "completely successful."  The examiner when on to state, 

The veteran claims that the physician doing the lumbar puncture went in too deep with the needle and did permanent damage to his spinal cord.  Lumbar punctures are normally done at the L4-5 interspace and the spinal cord ends at L1.  Needle insertion is far below the ending of the spinal cord.  This veteran's claim of nerve or spinal cord injury due to the lumbar puncture is totally without factual basis.

Based on the above evidence, the Board must find that the Veteran does not currently have a disability of the spine or low back due to his July 2003 lumbar puncture and blood patch.  Despite the Veteran's claims to the contrary, a medical professional has explained that it is not factually possible for the lumbar puncture to have damaged the Veteran's spine, as the needle was inserted below where the spine ends.  Furthermore, it does not appear from the medical opinion that there was any negligence in either the initial lumbar puncture or the later blood patch.  According to the examiner, a dural leak is a known complication of a lumbar puncture for which a blood patch was appropriately and successfully administered.  

The Board has considered the testimony of C.R. and L.H., but finds these opinions have minimal probative value.  Even if the Board accepts that the Veteran experienced discomfort immediately following the lumbar puncture, this is not evidence of a permanent disability.  The Board notes that the Veteran has a diagnosis of degenerative joint disease of the lumbar spine, which could explain his low back pain and lower extremity weakness.  Importantly, to establish causation, the evidence must show that the treatment in question resulted in the Veteran's additional disability.  Merely showing that the Veteran received care, treatment, or examination and that he has an additional disability or died does not establish cause.  The Veteran must show that his low back problems were caused or permanently aggravated by the lumbar puncture and blood patch, not by some other cause, such as degenerative joint disease.

To the extent C.R. and L.H. attribute the Veteran's symptoms to the lumbar puncture, they are simply basing their testimony on what they were told by the Veteran, a lay opinion which the Board finds to have little probative value.  

While VA treatment records show that the Veteran experienced head and neck pain following the lumbar puncture, the February 2008 VA examiner suggests that this was a normal complication, and VA treatment records also show that his symptoms resolved after a blood patch was administered.  There is no evidence of record of any other complications from the surgery, including any spinal cord or nerve injury.  

The Veteran is competent to testify concerning observable physical symptoms such as low back pain and weakness in his lower extremities.  However, he is not competent to offer an opinion concerning the etiology of his symptoms.  The Board finds that the question of whether the Veteran currently has a low back disability due to his lumbar puncture is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

While the Board has considered the Veteran's extensive written and oral testimony concerning what he alleges happened when the lumbar puncture was performed, the Board concludes that other evidence of record is far more probative.  

Contemporaneous medical records in the form of VA treatment records show no evidence of any permanent disability due to the lumbar puncture.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Additionally, a medical professional has opined that there is no factual basis for the Veteran's claims, as the needle for a lumbar puncture is inserted far below where the spinal cord ends, undermining the Veteran's claim that he suffered permanent damage to the spinal cord as a result of the procedure.  

Having a needle stuck into one's spinal column is no doubt an uncomfortable and even frightening experience, particularly for an individual who is already under severe emotional stress (the Veteran was hospitalized following a suicide attempt at the time the lumbar puncture was performed).  The Board can therefore understand why even a properly performed procedure could be traumatic to the Veteran and lead him to believe some negligence on the part of VA had occurred.  But, however, sincere the Veteran's conviction that the lumbar puncture was performed incorrectly and caused permanent injury, the overwhelming weight of the evidence is against the Veteran's claim.  There is no medical evidence to support the Veteran's claims that the lumbar puncture and spinal patch caused damage to the spinal cord. 

Based on all the above evidence, the Board finds that the Veteran did not develop a spinal cord disability as a result of VA medical treatment, there was no negligence by VA in performing the lumbar puncture and blood patch, and he did not suffer from any complications that were not reasonably foreseeable.  Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Increased Rating

The Veteran is also seeking increased disability evaluations for his service connected left and right ankle disabilities, currently rated as 10 percent disabling.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id, at 126.  Hart appears to extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was granted entitlement to service connection for right and left ankle disabilities in a June 1972 rating decision and assigned an initial non-compensable (0 percent) disability rating effective March 1972.  In October 2008, the Veteran's disability rating was increased to 10 percent, effective March 25, 2008, after a general medical examination performed as part of a separate claim for a total disability rating based on individual unemployability (TDIU) found evidence of increased disability.  The Veteran has appealed.  

The Veteran's bilateral ankle disability is currently rated under Diagnostic Code 5271, which rates limitation of motion of the ankle.  Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a (2011).  This specific diagnostic code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2011).  Normal ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

The Veteran was last afforded a VA examination of his ankle disabilities in September 2008.  He complained of ankle pain and progressive instability over the past year and a half.  He reported that his ankles swell and turn laterally, the left worse than the right.  He falls about once a day and over the past year he has been given braces to put on both ankles, as well as special shoes.  In the past, he has been using a wheelchair and now he uses a cane.  With the help of his assistive aids, he has less falls.  

On examination, the Veteran had full range of motion, bilaterally, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees and with no tenderness to palpation or gross instability noted.  Range of motion was not additionally limited following repetition.  There was some trace edema observed.  Prior x-rays showed degenerative joint disease of the ankles.  

At his July 2009 Board Hearing, the Veteran appeared to suggest that his ankle disabilities had worsened.  Hearing Transcript 35 (July 21, 2009).  He complained of instability, pain, and giving way.  Id. at 35-37.  He testified that he was able to move his ankle, but that it he experienced pain throughout most of the range of motion.  Id, at 38.  

VA treatment records show that the Veteran continues to receive treatment for degenerative joint disease of the ankles, left worse than right, including injections of synvisc.  See Podiatry Consult Notes (January 2009).  Symptoms noted include pain, instability, and limitation of motion, but the reports do not provide extensive details about the Veteran's disability, such as, for example, the extent his range of motion is limited.  In February 2010, he was fitted with a second set of ankle braces.  In fact, the Board finds that nothing in the Veteran's treatment records, either before or after his September 2008 VA examination, shows his adverse ankle symptomatology to be worse than what was reported at the September 2008 VA examination.  In this regard, the Court has held that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991).

Based on the above evidence, the Board finds that the Veteran's left and right ankle disabilities are both more accurately described as moderate, rather marked.  While the Veteran has reported some subjective symptoms of pain, instability, and giving way, and claims that he must use ankle braces and a cane to assist with ambulation, he had full range of motion of both ankles at the September 2008 VA examination.  At his July 2009 Board hearing, the symptoms he described were essentially the same as those he articulated during his September 2008 VA examination, despite his claims that his symptoms have worsened.  Pain and instability appear to be the Veteran's primary complaints.  While the Board recognizes that the Veteran's pain and instability cause some degree of impairment (hence the Veteran has been assigned a 10 percent disability rating), at this time, there is simply no evidence of record that the Veteran's complaints of pain and giving way actually translate into marked limitation of motion of the ankle joint.  Therefore, a 20 percent disability rating under Diagnostic Code 5271 is not warranted at this time.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

The Board has also considered whether another diagnostic code for rating disabilities of the ankle would be appropriate, but there is no evidence of record that the Veteran suffers from ankylosis of the ankle, subastragalar, tarsal joint, malunion of the os clacis, astragalus, or that he ever had an astragalectomy.  Therefore, the Board finds that Diagnostic Codes 5270, 5272, 5274, and 5267 are not for application.  See 38 C.F.R. § 4.71a (2011); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis).  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id, at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id, at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  However, the Board notes that a separate claim for TDIU was previously raised by the Veteran and denied by the RO in an October 2008 rating decision.  The Veteran did not appeal and the issue is not currently on appeal to the Board.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  Moreover, the Board finds that a TDIU issue is not raised by the record because this Veteran never claimed that his service connected ankle disabilities, acting alone, caused him to be unable to obtain and maintain employment.

For all the above reasons, entitlement to a disability rating in excess of 10 percent for left and right ankle disabilities is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in January 2006, March 2006, November 2006, and April 2010.  These letters informed the Veteran of what evidence is required to substantiate his claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed how VA assigns disability ratings and effective dates.

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Although fully compliant notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the June 2011 supplemental statement of the case.  For this reason, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

As to all of the issues on appeal, the Board finds that if VA nonetheless failed in its duty to provide adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the VCAA notice letters as well as the rating decisions, statement of the case, supplemental statements of the case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Acting VLJ noted the elements of the claim that were lacking to substantiate the claims of service connection and increased ratings.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's service connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records as well as his private treatment records from John Peter Smith Hospital and Texhoma Behavioral Health Center in compliance with the February 2010 Board remand instructions.  See 38 U.S.C.A. § 5103A(b); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was also provided an opportunity to set forth his or contentions during the July 2009 hearing before the undersigned Acting Veterans Law Judge.  The appellant was afforded a VA medical examination in February 2008 and September 2008.  

The February 2008 medical opinion is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The September 2008 VA examination is based upon review of the claims folder, and thoroughly discusses the nature and severity of the Veteran's left and right ankle disabilities as well as the functional impairments resulting therefrom.  This examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2.  While the Veteran claimed at his Board hearing that his condition had worsened since his examination, the description of his symptoms was similar to that provided in September 2008 and evidence received since that time does not support a higher disability evaluation.  Moreover, age alone is not sufficient to mandate the provision of a new VA examination when the previous examination is otherwise adequate.  See VAOPGCPREC 11-95.  Therefore, the Board finds that referral for another VA examination is not required.

The Board has also considered whether a medical opinion is required to address the etiology of the Veteran's degenerative joint disease of the lumbar spine, hypertension, and myasthenia gravis.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own unsupported lay statements and, as explained above, the Board did not find these lay statements credible.  Id.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for myasthenia gravis is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a spinal cord injury, claimed as residuals of a lumbar spine puncture and blood patch, is denied.  

Entitlement to a disability rating in excess of 10 percent for service connected right ankle disability is denied at all times during the pendency of the appeal.  


Entitlement to a disability rating in excess of 10 percent for service connected left ankle disability is denied at all times during the pendency of the appeal.  



_____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


